DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of all of pending Claims 1-20 and indication that all of pending Claims 1-20 belong to one single species (i.e. “the fifth embodiment (Fig. 7)”) in the reply filed on 7/28/2021 is acknowledged. Applicant has argued that the restriction set forth 5/28/2021 is improper and should be withdrawn.
	Note that Fig. 4 of the instant application shows an embodiment wherein the sealing assembly (3) is disposed directly on a circumference of the rotating body (2) which corresponds to Claim 1 which claims “a sealing assembly disposed on a circumference of the rotating body”. Fig. 7 clearly depicts a different embodiment that corresponds to Claim 16 wherein “a tyre is disposed between the sealing assembly and the rotating body”. Thus, for at least this reason, Applicant’s arguments concerning the legitimacy of the restriction requirement previously set forth are not persuasive. However, the exact scope of all of pending Claims 1-20, including that of each of Claim 1 and Claim 16, is unclear (as is presented below in the 112(b) section of this Office Action) - therefore, in light of Applicant’s indication, all of pending claims 1-20 will be interpreted as belonging to “the fifth embodiment (Fig. 7)” and the restriction requirement filed 5/28/2021 will be withdrawn for that reason. 
	Therefore, the restriction requirement filed 5/28/2021 is hereby withdrawn; all of Claims 1-20 are currently pending and no claims are withdrawn from further consideration. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flange” that is “disposed between the fixed body and the flexible connecting body” that is connected to both the fixed body and the sealing frame body as claimed in Claims 8 and 9 must be shown or the feature(s) canceled from the claim(s). No reference numeral has been assigned to the claimed “flange” and it is unclear which element or combination of elements shown in the figures constitutes the claimed flange (if it is even shown in the figures). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sealing assembly” (Claim 1)
“a circumferential limiting component” (Claim 1)
“a limiting cooperating component” (Claim 6)
“a temperature-lowering device” (Claims 14 and 15)
“a temperature-lowering mechanism” (Claim 19)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a sealing assembly” (from Claim 1) is being interpreted as an assembly comprising a sealing frame body that is provided therein with a sealing ring, a positioning ring for the sealing ring and a gland for the sealing ring
“a circumferential limiting component” (from Claim 1): It is unclear from the specification exactly what structure constitutes the claimed “circumferential limiting component” which warrants a 112(b) rejection for Claim 1 (as presented below in this Office Action). It is unclear if the claimed “circumferential limiting component” is made up by “limiting cooperating component 5” (which is “a limiting orifice plate or a positioning stopper block or a positioning baffle”), if it is made up by “limiting component 6” (which is a “supporting rod”), if it is made up by the combination of “limiting cooperating component 5” and “limiting component 6”, or if it is made up by some other element or combination of elements altogether. For the purpose of expediting prosecution, “a circumferential limiting component” will be interpreted as any element (or combination of elements) that is capable of limiting circumferential movement. 
“a limiting cooperating component” (from Claim 6) is being interpreted as a limiting orifice plate or a positioning stopper block or a positioning baffle
“a temperature-lowering device” (from Claims 14 and 15) is being interpreted as a temperature-lowering box
“a temperature-lowering mechanism” (from Claim 19) is being interpreted as a spiral blade

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “a circumferential limiting component” which has invoked 112(f) (as is presented above in this Office Action). However, it is unclear from the specification exactly what structure constitutes the claimed “circumferential limiting component” which makes the scope of the claim unclear. It is unclear if the claimed “circumferential limiting component” is made up by “limiting cooperating component 5” (which is “a limiting orifice plate or a positioning stopper block or a positioning baffle”), if it is made up by “limiting component 6” (which is a “supporting rod”), if it is made up by the combination of “limiting cooperating component 5” and “limiting component 6”, or if it is made up by some other element or combination of elements altogether. The metes and bounds of the claim are consequently unclear. For the purpose of expediting prosecution, “a circumferential limiting component” will be interpreted as any element (or combination of elements) that is capable of limiting circumferential movement.
	Claims 2-19 are rejected due to their dependency on Claim 1.
	Claim 3 recites the limitation “the positioning ring for the sealing ring adjoins the sealing frame body and abuts against the sealing ring in a direction close to the rotating body, the gland for the sealing ring tightly presses the sealing ring and the positioning ring for the sealing ring in a height direction of the rotating body, and the three components cooperate with one another to achieve sealing” which is considered indefinite because it is unclear what constitutes “a direction close to the rotating body” in this context. The term “close” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of proximity constitutes “close”. 
	Similarly, the term “tightly” in the recitation “the gland for the sealing ring tightly presses the sealing ring and the positioning ring for the sealing ring in a height direction of the rotating body” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of pressing constitutes “tightly” pressed in this context.
	Furthermore, it is unclear from the recitation “and the three components cooperate with one another to achieve sealing” what is actually sealed with what. It is unclear if the “three components” cooperate with one another to achieve sealing with one another, with the fixed body, with the rotating body or if the three components achieve sealing between the fixed body and the rotating body (or some other element or combination of elements). Moreover, as is evident from at least lines 1-3 of Claim 3, the sealing assembly comprises at least four components. Thus, it is unclear which components of the at least four that are present that “the three components” are referring to. The metes and bounds of the claim are consequently unclear. 
	Claim 4 recites the limitation “a sealing lip of the sealing ring is designed to have a large width in a diameter direction” which is considered indefinite because the term “large” in the recitation of “a large width in a diameter direction” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of width constitutes “a large width in a diameter direction”. The metes and bounds of the claim are consequently unclear. 
	Claim 5 recites the limitation “the sealing ring”. There is insufficient antecedent basis for this limitation in the claim and it is apparent from the specification that more than one sealing ring may be present. It is consequently unclear which sealing ring is being referred to or if this limitation is intended to refer to each sealing ring. The metes and bounds of the claim are consequently unclear.
	Claim 6 recites the limitation “wherein a limiting cooperating component is disposed on the sealing frame body, the limiting component has one end fixed to the fixed body and the other end extending into the limiting cooperating component, so that the sealing assembly can be rotated radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially” which is considered indefinite because there is insufficient antecedent basis for “the limiting component” in the claim. It is unclear if this limitation is referring to the established “limiting cooperating component” or if it is referring to a distinct, additional element. Moreover, no ends of “the limiting component” have been established other than the “one end” and it is unclear how many sides or ends the claimed “limiting component” comprises. There is accordingly insufficient antecedent basis for “the other end” of the “limiting component” since the limiting component may comprise several ends (i.e. more than two ends). 
	Furthermore, the recitation “so that the sealing assembly can be rotated radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially” is considered to be indefinite because it is unclear how the sealing assembly can be “rotated radially” without being “rotated circumferentially”. A radial rotation can be a circumferential rotation and the claim fails to provide a distinction between the two. It is unclear if this limitation means that the sealing assembly can be displaced radially without being “rotated circumferentially” or if this limitation means something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claim 7 recites the limitation “wherein a limiting cooperating component is disposed on the sealing frame body, the limiting component has one end fixed to the fixed body and the other end extending into the limiting cooperating component, so that the sealing assembly can be rotated radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially” which is considered indefinite because there is insufficient antecedent basis for “the limiting component” in the claim. It is unclear if this limitation is referring to the established “limiting cooperating component” or if it is referring to a distinct, additional element. Moreover, no ends of “the limiting component” have been established and it is unclear how many sides or ends the claimed “limiting component” comprises. There is accordingly insufficient antecedent basis for “the other end” of the “limiting component” since the limiting component may comprise several ends (i.e. more than two ends). 
	Furthermore, the recitation “so that the sealing assembly can be rotated radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially” is considered to be indefinite because it is unclear how the sealing assembly can be “rotated radially” without being “rotated circumferentially”. A radial rotation can be a circumferential rotation and the claim fails to provide a distinction between the two. It is unclear if this limitation means that the sealing assembly can be displaced radially without being “rotated circumferentially” or if this limitation means something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claim 8 recites the limitation “the flexible connecting body has one end connected to the fixed body via the flange, and the other end connected to the sealing frame body via the flange” which is considered indefinite because no sealing frame body has been established within the claim - there is consequently insufficient antecedent basis for “the sealing frame body” in the claim and it is unclear if the claimed sealing frame body belongs to the sealing assembly established in Claim 1 or if it is referring to a distinct, additional sealing frame body. Moreover, no ends of “the flexible connecting body” have been established other than the “one end” and it is unclear how many sides or ends the claimed “flexible connecting body” comprises. There is accordingly insufficient antecedent basis for “the other end” of the “flexible connecting body” since the flexible connecting body may comprise several ends (i.e. more than two ends). The metes and bounds of the claim are consequently unclear. 
	Claim 9 recites the limitation “the flexible connecting body has one end connected to the fixed body via the flange, and the other end connected to the sealing frame body via the flange” which is considered indefinite because no ends of “the flexible connecting body” have been established other than the “one end” and it is unclear how many sides or ends the claimed “flexible connecting body” comprises. There is accordingly insufficient antecedent basis for “the other end” of the “flexible connecting body” since the flexible connecting body may comprise several ends (i.e. more than two ends). The metes and bounds of the claim are consequently unclear.
	Claim 16 recites the limitation “wherein a tyre is disposed between the sealing assembly and the rotating body, and an outer surface of the tyre is smoothed” which is considered indefinite because Claim 1, on which Claim 16 depends, establishes “a sealing assembly disposed on a circumference of the rotating body and rotatably connected to the rotating body”. It is consequently unclear how the sealing assembly can be both “disposed on a circumference of the rotating body” and have “a tyre” that is “disposed between the sealing assembly and the rotating body” since a tyre disposed between the sealing assembly and rotating body would prevent the sealing assembly from being disposed on a circumference of the rotating body itself. 
	Furthermore, “smoothed” in the recitation “an outer surface of the tyre is smoothed” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of smoothness constitutes a “smoothed” outer surface as claimed. The metes and bounds of the claim are consequently unclear.
	Claim 17 recites the limitation “wherein a ring plate is disposed between the tyre and the rotating body on a side where there is the flexible connecting body and is welded and sealed” which is considered indefinite because it is unclear what is “welded and sealed” with what. It is unclear if the ring plate is welded and sealed, if the tyre is welded and sealed, if the flexible connecting body is welded and sealed or if this limitation means something else altogether. The metes and bounds of the claim are consequently unclear.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 16 recites the limitation “wherein a tyre is disposed between the sealing assembly and the rotating body” while Claim 1, on which Claim 16 depends, establishes “a sealing assembly disposed on a circumference of the rotating body”. Thus, dependent Claim 16 fails to include all the limitations of Claim 1 upon which it depends since Claim 16 introduces an intermediate element (i.e. “a tyre”) that is to be disposed “between the sealing assembly and the rotating body” while Claim 1 establishes that the sealing assembly itself is “disposed on a circumference of the rotating body”. It is unclear how the sealing assembly can be both “disposed on a circumference of the rotating body” and have “a tyre” that is “disposed between the sealing assembly and the rotating body” since a tyre disposed between the sealing assembly and rotating body would prevent the sealing assembly from being disposed on a circumference of the rotating body itself.  Note that a sealing assembly disposed on a tyre, wherein the tyre is disposed between a rotating body and the sealing assembly, would be disposed on a circumference of the tyre as opposed to a circumference of the rotating body. Therefore, dependent Claim 16 fails to include all the limitations of Claim 1 upon which it depends. 
	Claims 17, 19 and 20 are rejected due to their dependency on Claim 16.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drexler (US 5,106,105). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Drexler teaches of a rotating seal mechanism (Fig. 2) disposed between a fixed body (fixed body (7) as shown in Fig. 1 which has portion (18) as is shown in Fig. 2) and a rotating body (rotating body (8) as shown in Fig. 1 that comprises shell (21) as is shown in Fig. 2) (see at least Col. 3 lines 48-61 and Figs. 1, 2), comprising: 
	a sealing assembly (sealing assembly comprising sealing frame body (14) that is provided therein with a sealing ring (10), a positioning ring (41) for the sealing ring (see at least Col. 6 lines 52-56 and Fig. 2 and note that element (41) is a ring-shaped element that facilitates positioning of sealing ring (10) and is accordingly a positioning ring) and a gland (15) for the sealing ring (see at least Col. 3 line 60 - Col. 4 line 12 and Fig. 2 and note that element (15) adjustably facilitates pressure on sealing ring (10) and is accordingly a gland for the sealing ring)) disposed on a circumference of the rotating body (as is shown in Fig. 2) and rotatably connected to the rotating body (see at least Col. 3 line 60 - Col. 4 line 12, Col. 6 lines 52-56 and Figs. 1, 2); 
	a flexible connecting body (19) connected with the sealing assembly and the fixed body (see at least Col. 4 lines 1-6 and Fig. 2); and 
	a circumferential limiting component (32) disposed on the sealing assembly (as is shown in Fig. 2) (see at least Col. 4 line 63 - Col. 5 line 5 and note that element (32) connects to element (19) and limits circumferential movement of (at least) the sealing assembly and can accordingly be considered a circumferential limiting component as claimed). 

	Regarding Claim 2, Drexler also teaches of a follower support component (13) that is disposed on the sealing assembly (as shown in Fig. 2), wherein the follower support component is a supporting ring (as is shown in Fig. 4) and can slide on an outer circumference (16) of the rotating body and defines a coaxiality between the sealing assembly and the rotating body (see at least Col. 3 line 60 - Col. 4 line 7 and Figs. 2, 4). 

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that the sealing assembly comprises a sealing ring (10), a positioning ring (41) for the sealing ring (see at least Col. 6 lines 52-56 and Fig. 2 and note that element (41) is a ring-shaped element that facilitates positioning of sealing ring (10) and is accordingly a positioning ring) and a gland (15) for the sealing ring (see at least Col. 3 line 60 - Col. 4 line 12 and Fig. 2 and note that element (15) adjustably facilitates pressure on sealing ring (10) and is accordingly a gland for the sealing ring)), wherein the positioning ring (41) for the sealing ring (10) adjoins the sealing frame body (14) and abuts against the sealing ring (10) in a direction close to the rotating body (as is shown in Fig. 2), the gland (15) for the sealing ring tightly presses the sealing ring and the positioning ring for the sealing ring in a height direction of the rotating body (see at least Col. 3 line 60 - Col. 4 line 12 and Fig. 2 and note that horizontal compression via element (15) will causes vertical expansion (in a height direction) of sealing ring (10) which is counteracted by positioning ring (41)), and the components of the sealing assembly cooperate with one another to achieve sealing between the fixed body and the rotating body (see at least Abstract, Col. 3 line 60 - Col. 4 line 12 and Fig. 2). 

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that a first flange (flange that connects element (18) to element (19) as is shown in Fig. 2) is disposed between the fixed body and the flexible connecting body (see Fig. 2), and that the flexible connecting body (19) has one end (the right-hand end with respect to Fig. 2) connected to the fixed body via the first flange, and another end (the left-hand end with respect to Fig. 2) connected to the sealing frame body (14) via a second flange (flange that connects element (14) to element (19) as is shown in Fig. 2). 

	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that a first flange (flange that connects element (18) to element (19) as is shown in Fig. 2) is disposed between the fixed body and the flexible connecting body (see Fig. 2), and that the flexible connecting body (19) has one end (the right-hand end with respect to Fig. 2) connected to the fixed body via the first flange, and another end (the left-hand end with respect to Fig. 2) connected to a sealing frame body (14) via a second flange (flange that connects element (14) to element (19) as is shown in Fig. 2).

	Regarding Claim 16, to the extent that Claim 16 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that a tyre (tyre comprising elements 24 and 25) is disposed between the sealing assembly and the rotating body (21) (as is shown in Figs. 2 and 7), and that an outer surface of the tyre is smoothed (as is shown in Figs. 2 and 7) (see at least Col. 4 lines 7-33 and Fig. 2). 

	Regarding Claim 17, to the extent that Claim 17 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler also teaches that a ring plate (23) is disposed between the tyre (tyre comprising elements 24 and 25) and the rotating body (21) on a side where the flexible connecting body is present (the right hand side of element (23) as is shown in Fig. 2) and that the ring plate (23) is welded and sealed to the rotating body (see at least Col. 4 lines 7-33 and Fig. 2).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler in view of Cao et al. (CN 202599086 U) (hereinafter “Cao”) (see attached original document and translation for reference).
	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejections set forth in this Office Action,  Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3), but fails to explicitly teach that the sealing ring (10) is a J-shaped or Y-shaped sealing ring, wherein a sealing lip of the sealing ring has a width in a diameter direction. However, such configuration is known in the art. 
	Cao discloses a relatable “sealing mechanism of a rotary kiln body” (see [0002] and Figs. 1, 2) and teaches of disposing a J-shaped sealing ring (“J-shaped sealing ring” - (2)) between a fixed body (1) and a rotating kiln body (3), wherein the J-shaped sealing ring has a sealing lip (lower portion of element (2) that is in contact with rotating kiln body (3) as shown in Fig. 2) that has a width in a diameter direction (see at least [0015]-[0017] and Figs. 1, 2). Cao teaches that a sealing ring of this type is advantageous because it can accommodate a lubricating grease channel (6) that can be used to admit lubricant between the sealing ring and the rotating kiln body such that friction and wear between the sealing ring and the rotating kiln body can be reduced (see at least [0015]-[0017] and Figs. 1, 2). 
    	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the existing sealing ring to be J-shaped and have a width in a diameter direction such that a lubricating grease channel could be employed to admit lubricant between the sealing ring and the rotating kiln body as taught by Cao. Doing so would have provided means for reducing friction and wear between the sealing ring and the rotating kiln body. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 10, to the extent that Claim 10 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1), but fails to explicitly teach that the sealing assembly is provided with a lubricating grease channel. However, such configuration is known in the art. 
	Cao discloses a relatable “sealing mechanism of a rotary kiln body” (see [0002] and Figs. 1, 2) and teaches of disposing a J-shaped sealing ring (“J-shaped sealing ring” - (2)) between a fixed body (1) and a rotating kiln body (3), wherein the J-shaped sealing ring has a sealing lip (lower portion of element (2) that is in contact with rotating kiln body (3) as shown in Fig. 2) that has a width in a diameter direction (see at least [0015]-[0017] and Figs. 1, 2). Cao teaches that a sealing ring of this type is advantageous because it can accommodate a lubricating grease channel (6) that can be used to admit lubricant between the sealing ring and the rotating kiln body such that friction and wear between the sealing ring and the rotating kiln body can be reduced (see at least [0015]-[0017] and Figs. 1, 2). 
    	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the existing sealing ring to be J-shaped and have a width in a diameter direction such that a lubricating grease channel could be employed to admit lubricant between the sealing ring and the rotating kiln body as taught by Cao. Doing so would have provided means for reducing friction and wear between the sealing ring and the rotating kiln body. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3), but fails to explicitly teach that the sealing assembly is provided with a lubricating grease channel. However, such configuration is known in the art. 
	Cao discloses a relatable “sealing mechanism of a rotary kiln body” (see [0002] and Figs. 1, 2) and teaches of disposing a J-shaped sealing ring (“J-shaped sealing ring” - (2)) between a fixed body (1) and a rotating kiln body (3), wherein the J-shaped sealing ring has a sealing lip (lower portion of element (2) that is in contact with rotating kiln body (3) as shown in Fig. 2) that has a width in a diameter direction (see at least [0015]-[0017] and Figs. 1, 2). Cao teaches that a sealing ring of this type is advantageous because it can accommodate a lubricating grease channel (6) that can be used to admit lubricant between the sealing ring and the rotating kiln body such that friction and wear between the sealing ring and the rotating kiln body can be reduced (see at least [0015]-[0017] and Figs. 1, 2). 
    	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the existing sealing ring to be J-shaped and have a width in a diameter direction such that a lubricating grease channel could be employed to admit lubricant between the sealing ring and the rotating kiln body as taught by Cao. Doing so would have provided means for reducing friction and wear between the sealing ring and the rotating kiln body. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Drexler in view of Tateno et al. (US 2014/0024851) (hereinafter “Tateno”).
	Regarding Claim 5, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of an embodiment wherein the sealing ring is made of silicone rubber or hydrogenated nitrile rubber (HNBR). However, such configuration is known in the art. 
	Tateno discloses a relatable calcination apparatus (Fig. 1) and of a mechanism for sealing a rotating body (1) of the apparatus via a sealing assembly that comprises a sealing ring (3) (see at least Abstract, [0052] and Figs. 1, 4 and 5). Tateno teaches that the sealing ring may be made out of “hydrogenated nitrile rubber” and teaches that it is advantageous to form the sealing ring out of such a material because it has sufficient “strength, heat resistance, and corrosion resistance” in addition to “flexibility” (see at least [0052] and Figs. 1, 4 and 5). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by making the sealing ring out of hydrogenated nitrile rubber as taught by Tateno. Doing so would have ensured that the sealing ring would have sufficient strength, heat resistance, and corrosion resistance in addition to flexibility. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 6, 7, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler in view of Agawa (JP 2000266325 A) (see attached original document and translated Abstract for reference). 
	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3) but fails to explicitly teach of a limiting cooperating component that is disposed on the sealing frame body in addition to a limiting component that has one end fixed to the fixed body and another other end extending into the limiting cooperating component so that the sealing assembly is capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a limiting cooperating component (the limiting orifice plate component that is directly bolted to element (122) as is shown in Fig. 1) that is disposed on a sealing frame body (body comprising element (152) as is shown in Fig. 1) in addition to a limiting component (limiting component comprising elements 111, 113 and associated bolts as shown in Fig. 1) that has one end (the left hand end of element (111) as shown in Fig. 1) fixed to the fixed body (as is shown in Fig. 1) and another end (the right hand end of the limiting component that comprises element 113 as shown in Fig. 1) extending into the limiting cooperating component (via element (113) and the corresponding bolts as shown in Fig. 1) so that the sealing assembly (sealing assembly comprising elements 153 and 154) is capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially (as is evident from at least Abstract and Fig. 1). Agawa teaches that it is advantageous to use a limiting component/limiting cooperating component arrangement of this type because it provides a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a limiting cooperating component that is disposed on the sealing frame body in addition to a limiting component that has one end fixed to the fixed body and another other end extending into the limiting cooperating component such that the sealing assembly would be capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially based on the teachings of Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 7, to the extent that Claim 7 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3) but fails to explicitly teach of a limiting cooperating component that is disposed on the sealing frame body in addition to a limiting component that has one end fixed to the fixed body and another other end extending into the limiting cooperating component so that the sealing assembly is capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a limiting cooperating component (the limiting orifice plate component that is directly bolted to element (122) as is shown in Fig. 1) that is disposed on a sealing frame body (body comprising element (152) as is shown in Fig. 1) in addition to a limiting component (limiting component comprising elements 111, 113 and associated bolts as shown in Fig. 1) that has one end (the left hand end of element (111) as shown in Fig. 1) fixed to the fixed body (as is shown in Fig. 1) and another end (the right hand end of the limiting component that comprises element 113 as shown in Fig. 1) extending into the limiting cooperating component (via element (113) and the corresponding bolts as shown in Fig. 1) so that the sealing assembly (sealing assembly comprising elements 153 and 154) is capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially (as is evident from at least Abstract and Fig. 1). Agawa teaches that it is advantageous to use a limiting component/limiting cooperating component arrangement of this type because it provides a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a limiting cooperating component that is disposed on the sealing frame body in addition to a limiting component that has one end fixed to the fixed body and another other end extending into the limiting cooperating component such that the sealing assembly would be capable of being moved radially with the rotating body, and displaced leftwards and rightwards and up and down along a center line without being rotated circumferentially based on the teachings of Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, to the extent that Claim 12 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a shell that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, and of a dust-blocking heat insulation wall of labyrinth type that is disposed between the shell and the rotating body. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a shell (111) that is disposed between the fixed body (200) and a flange of the fixed body (flange formed by the vertical section of body (200) that element (111) is directly attached to as is shown in Fig. 1), wherein a diameter dimension of the shell (111) is between a diameter dimension of the fixed body (200) and a diameter dimension of the rotating body (121) (as is shown in Fig. 1) in addition to a dust-blocking heat insulation wall (122) of labyrinth type that is disposed between the shell and the rotating body via the room afforded by the shell (see at least Abstract and Fig. 1). Agawa teaches that it is advantageous to implement a shell of this type into the structure because it provides a place for fixing elements of the sealing assembly (sealing assembly comprising elements 153 and 154) to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a shell that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, in addition to a dust-blocking heat insulation wall of labyrinth type that is disposed between the shell and the rotating body as taught by Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejections set forth in this Office Action, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a cylindrical body that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the cylindrical body is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, and of a dust-blocking heat insulation wall of labyrinth type that is disposed between the cylindrical body and the rotating body. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a cylindrical body (111) that is disposed between the fixed body (200) and a flange of the fixed body (flange formed by the vertical section of body (200) that element (111) is directly attached to as is shown in Fig. 1), wherein a diameter dimension of the cylindrical body (111) is between a diameter dimension of the fixed body (200) and a diameter dimension of the rotating body (121) (as is shown in Fig. 1) in addition to a dust-blocking heat insulation wall (122) of labyrinth type that is disposed between the cylindrical body and the rotating body via the room afforded by the cylindrical body (see at least Abstract and Fig. 1). Agawa teaches that it is advantageous to implement a cylindrical body of this type into the structure because it provides a place for fixing elements of the sealing assembly (sealing assembly comprising elements 153 and 154) to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a cylindrical body that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the cylindrical body is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, in addition to a dust-blocking heat insulation wall of labyrinth type that is disposed between the cylindrical body and the rotating body as taught by Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 14, Drexler teaches the rotating seal mechanism according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a shell that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, and of a temperature-lowering device that is disposed between the shell and the rotating body. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a shell (111) that is disposed between the fixed body (200) and a flange of the fixed body (flange formed by the vertical section of body (200) that element (111) is directly attached to as is shown in Fig. 1), wherein a diameter dimension of the shell (111) is between a diameter dimension of the fixed body (200) and a diameter dimension of the rotating body (121) (as is shown in Fig. 1) in addition to a temperature-lowering device (liquid cooled box that elements 153 and 154 are disposed within as is shown in Fig. 1) that is disposed between the shell and the rotating body via the room afforded by the shell (see at least Abstract and Fig. 1). Agawa teaches that it is advantageous to implement a shell of this type into the structure because it provides a place for fixing elements of the sealing assembly (sealing assembly comprising elements 153 and 154) to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a shell that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, in addition to a temperature-lowering device that is disposed between the shell and the rotating body as taught by Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 15, Drexler teaches the rotating seal mechanism according to Claim 3 (see the rejection for Claim 3) but fails to explicitly teach of a cylindrical body that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the shell is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, and of a temperature-lowering device that is disposed between the cylindrical body and the rotating body. However, such configuration is known in the art. 
	Agawa discloses a relatable sealing structure for a rotary kiln that forms a seal between a fixed body (200) and a rotating body (121) (see Abstract and Fig. 1). Agawa teaches of a cylindrical body (111) that is disposed between the fixed body (200) and a flange of the fixed body (flange formed by the vertical section of body (200) that element (111) is directly attached to as is shown in Fig. 1), wherein a diameter dimension of the cylindrical body (111) is between a diameter dimension of the fixed body (200) and a diameter dimension of the rotating body (121) (as is shown in Fig. 1) in addition to a temperature-lowering device (liquid cooled box that elements 153 and 154 are disposed within as is shown in Fig. 1) that is disposed between the cylindrical body and the rotating body via the room afforded by the shell (see at least Abstract and Fig. 1). Agawa teaches that it is advantageous to implement a cylindrical body of this type into the structure because it provides a place for fixing elements of the sealing assembly (sealing assembly comprising elements 153 and 154) to the fixed body that is offset from the fixed body itself (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by configuring the mechanism to have a cylindrical body that is disposed between the fixed body and a flange of the fixed body, wherein a diameter dimension of the cylindrical body is between a diameter dimension of the fixed body and a diameter dimension of the rotating body, in addition to a temperature-lowering device that is disposed between the cylindrical body and the rotating body as taught by Agawa. Doing so would have provided a place for fixing elements of the sealing assembly to the fixed body that is offset from the fixed body itself and would have increased strength of the mechanism via the additional connection. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 18, Agawa also teaches that that the temperature-lowering device is a temperature-lowering box (it is a liquid cooled box - see at least Abstract, Fig. 1 and the rejection for Claim 15 above)

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler in view of Kogure et al. (JP 2006029667 A) (hereinafter “Kogure”) (see attached original document and Abstract for reference).
	Regarding Claim 19, Drexler teaches the rotating seal mechanism according to Claim 16 (see the rejection for Claim 16) but fails to explicitly teach of a temperature-lowering mechanism in the form of a spiral blade that is disposed between the rotating body and the tyre. However, such configuration is known in the art. 
	Kogure discloses a relatable rotary kiln apparatus (Fig. 1) that comprises a rotating body (“shell”) and a tyre (“jacket cover (7)”) attached to an outer peripheral surface of the rotating body (see at least Abstract and Fig. 1). Kogure teaches of disposing a temperature-lowering mechanism (mechanism comprising elements (18)) in the form of a spiral blade (note that elements (18) form a spiral blade such that “cooling air is guided in a spiral path along the peripheral surface of the shell”) (see Abstract and Figs. 1-4) between the rotating body and the tyre (as is shown in Fig. 1 and disclosed in the Abstract) such that cooling of the peripheral surface of the shell can be facilitated (see Abstract). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanism taught by Drexler by disposing a temperature-lowering mechanism in the form of a spiral blade between the existing rotating body and tyre of Drexler based on the teachings of Kogure. Doing so would have facilitated cooling of the peripheral surface of the rotating body in that region. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 20, Kogure also teaches that the temperature-lowering mechanism is in the form of a spiral blade (elements (18) form a spiral blade such that “cooling air is guided in a spiral path along the peripheral surface of the shell”) (see Abstract, Figs. 1-4 and the rejection for Claim 19 above). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buteau (US 7,686,612 B1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/25/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762